

117 HR 3290 IH: Disarming Felons Act
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3290IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Ms. Van Duyne introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the disposition of a firearm to, and the possession of a firearm by, an adult who, while a juvenile who had attained 15 years of age but not 18 years of age, committed an offense that would have been a felony if committed by an adult.1.Short titleThis Act may be cited as the Disarming Felons Act. 2.Prohibition on disposition of firearm to, and possession of firearm by, an adult who, while a juvenile who had attained 15 years of age but not 18 years of age, committed an offense that would have been a felony if committed by an adult(a)Prohibition on dispositionSection 922(d) of title 18, United States Code, is amended in the 1st sentence—(1)by striking or at the end of paragraph (8)(B)(ii);(2)by striking the period at the end of paragraph (9) and inserting ; or; and(3)by inserting after paragraph (9) the following:(10)while a juvenile who had attained 15 years of age but not 18 years of age, committed an act of juvenile delinquency that would have been a felony if committed by an adult..(b)Prohibition on possessionSection 922(g) of title 18, United States Code, is amended—(1)by striking or at the end of paragraph (8)(C)(ii);(2)by striking the comma at the end of paragraph (9) and inserting ; or; and(3)by inserting after paragraph (9) the following:(10)who, while a juvenile who had attained 15 years of age but not 18 years of age, committed an act of juvenile delinquency that would have been a felony if committed by an adult,.